 

Case 1:19-cv-11121-JGD Document 14-8 Filed 08/23/19 Page 1 of 2

From Alexander Hamilton to Marquis de Lafayette, [21 July 1780]

Founders Online

FROM ALEXANDER HAMILTON TO MARQUIS DE
LAFAYETTE, [21 JULY 1780]

To Marquis de Lafayette+

My Dear Marquis [Preakness, New Jersey, July 21,1780]

We have just received advice from New York through different channels that the enemy are making an
embarkation with which they menace the French fleet and army. Fifty transports are said to have gone up the
Sound to take in troops and proceed directly to Rhode Island.

The General is absent and may not return before evening. Though this may be only a demonstration yet as it
may be serious, I think it best to forward it without waiting the Generals return.

We have different accounts from New York ofan action in the West Indies in which the English lost several
ships. I am inclined to credit them.2

Iam My Dear Marquis with thetruestaffection Yr. Mast Obedt

AHamilton Aide De Camp
Ha. Qrs.
July 21st Bo

ALS, reproduced froma phetostat of a missing original, Massachusetts State Archives, Boston;
in writing of James McHenry, George Washington Papers, Library of Congress.

 

i. Lafayette was at Danbury, Connecticut, when this letter was written.

2. On July 18, 1780, Major Benjamin Tallmadge wrote to Washington: “I am informed (via L. Island)
that an Express-Boat arrived at N.Y. on the 13th. inst. fromthe Wt Indies, announcing a compleat
Victory obtained over the English fleet by the French in those Seas; In which action, it was said, the
former lost 7 or 8 capital Ships” (George Washington Papers, Library of Congress). Although there were
three British-French naval encounters in the West Indies between Rodney and Luc-Urbain de Bouéxic,
Comte de Guichen, in the spring of 1780 (April 17, May 15, and 19) none of them resulted in the
tremendous loss described by Tallmadge.

 

PERMALINK https://founders.archives.gov/documents/Hamilton/01-02-02-0775
What's this?

Note; The annotations to this document, and any other modern editorial content, are copyright © Columbia University
Press. All rights reserved.

Back to top

SOURCE PROJECT Hamilton Papers

TITLE From Alexander Hamilton to Marquis de Lafayette, [21 July 1780]
AUTHOR Hamilton, Alexander

RECIPIENT Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
DATE : 21 July 1780

CITEAS “From Alexander Hamilton to Marquis de Lafayette, [21 July 17 80],”

Founders Online, National Archives, last modified June 13, 2018,
http://founders.archives.gov/documents/Hamilton/01-02-02-0775.
(Original source: The Papers of Alexander Hamilton, vol. 2, 1779-1781,
ed. Harold C. Syrett. New York: Columbia University Press, 1961, pp. 362—
363.]

https//founders archives.g owdocuments/Harilton/01-02-02-0775 4/2

 
 

 

Case. 1:19-cv-11121-JGD Rocument 14-8 Filed 08/23/19. Page..2.0f 2

42/3/2018 From Alexander Hamilton to Marquis de Lafayette, [21 July 1780]

 

The National Historical Publications and Records Commission (NHPRC} is part of the National Archives.
Through its grants program, the NHPRC supports a wide range of activities to preserve, publish, and
encourage the use of documentary sources, relating to the history ofthe United States, and research and

development projects to bring historical records to the publie.

 

Founders Online is an official website of the U.S. government, administered by the National Archives and
Records Administration through the NHPRC, in partnership with the University of Virginia Press, which is
hosting this website.

hitps /ounders.archives gowdecuments/H amiiton/01-02-02-0775

ate

 
